DOWDELL, J.
This is a suit by the State to recover of the defendant, Southern Oar & Foundry Co., a corporation, a license tax for the years 1899, 1900 and 1901, and the tax commissioner’s fees thereon. The cause was tried by the court without a jury, on an agreed statement of the facts, and a judgment was rendered in favor of tlie State, from which the defendant appeals.
The first assignment of error challenges the court’s ruling in sustaining the plaintiff’s demurrer to the third plea. This plea was bad, if for no other reason, in not averring that the license alleged to have been procured, was paid for, and was open to that ground of demurrer.
Demurrers were also sustained to pleas 4, 4-j-, and 5, — assignments of error 2, 3 and 4. These pleas set up in answer to the complaint, the statute of limitations of one and two years. The statute expressly authorizes suit for recovery of a license tax at any time ivithin five years. — Acts, 1898-99, p. 202, § 16. The court properly sustained tlie demurrers to these pleas.
The purchase of the stock, property and business of the Elliott Car Co. by the defendant company, did not authorize the latter company to do business under a license issued to tlie former company for the year 1899, nor was it entitled to a credit, to the amount of the *629license tax paid by the Elliott Oar Co., on the amount of the license tax required of the defendant company for that year. A license is personal, and cannot be assigned. But it is not even pretended here that there had been any assignment of its license by the Elliott Car Co. to the defendant. — Long v. State, 27 Ala. 32; 2 Am. & Eng. Ency. Law (2d ed.), p. 1049 and notes.
The defendant company .is a foreign corporation and its paid up capital stock exceeds one million dollars ($1,000,000). Section 4122, subdivision 55 of the Code provides: “All corporations ,doing business in this State, whether organized in this State or in another' State or country, not otherwise specifically required to pay a licnse-tax, shall pay annually the following privilege taxes: * * * Corporations whose paid up captal stock exceeds one million dollars, five hundred dollars.” This provision of the statute is too plain to call for construction. There is nothing here upon which to base an argument that the legislature intended the amount of the license tax to be regulated by the amount of the capital stock-actually employed in the business. The amount of the license tax is expressly based upon the entire capital stocky paid up, and this, the legislature had- the power and authority to do. • The statute makes no- distinction between foreign and domestic corporations, and it is well settled that a foreign corporation cannot -complain'that it is subject; to the same law applicable to and governing domestic corporations. The extent of the tax imposed is entirely within the discretion of the taxing power. The following authorities seem to be conclusive on the above'propositions: Phoenix Carpet Co. v. State, 118 Ala. 43; Horn Silver Mining Co. v. People, 143 U. S. 305; Home Ins. Co. v. People, 134 U. S. 594.
On the unpaid license tax interest-was recoverable. Code, § 4008.-
The court in rendering judgment allowed the defendant credit for the seventy-five dollars paid by the defendant for each of the years 1900 and 1901. The facts, therefore, do not sustain the assignment of error, as to a failure to give this credit.
We find no error-in the record, and the judgment must be affirmed.